Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Wednesday, 17 October, pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendments to this draft have been tabled:
Wednesday:
The Green Group has moved that the tabling of motions for resolutions be permitted at the end of the debate on the Council and Commission statements concerning the EU-Russia summit.
on behalf of the Verts/ALE Group. - (DE) Mr President, we spoke about this at the Conference of Presidents and said that, in view of the EU summit with Russia, Mr Putin's trip to Iran and the very real nature of the disputes that are taking place there, it would surely be absurd for this Parliament to debate these matters and not adopt a resolution in which the position of Parliament is set out. Who are we, in point of fact? We always want to have powers of codecision, yet now, when we have the opportunity to take a decision, we choose not to.
We are in favour of a resolution prior to the EU-Russia summit and, if need be, another resolution after the summit. It is the duty of Parliament to scrutinise the Commission and formulate political guidelines and not simply to behave like a debating society.
on behalf of the ALDE Group. - Mr President, it has indeed been the practice of this House in the past, on matters of major importance such as the EU-Russia Summit, to have a debate followed by a resolution. There are many things that need to be said and many messages that this Parliament needs to send to those who will represent the Union at that summit. We should indeed send a firm message to the Russians and a firm message to the people who will represent us at the summit, with the beliefs of this House behind it. My Group would therefore support that move.
(Applause)
on behalf of the PSE Group. - Mr President, if nobody else is speaking against, I will speak against.
Those who are putting forward this motion for a resolution seem to believe that the debates of this House only matter if we adopt a resolution at the end of the debate. They are actually devaluing the debate itself, because all of them are outside negotiating the text of a resolution instead of being inside the House debating it. The points they and others wish to make ahead of this summit can be made in this House by a very vigorous debate, by people making articulate and intelligent points, instead of going out and working all night in a drafting committee to add to the huge book that we write at the end of each part-session, with pages and pages of resolutions.
It is about time we changed our priorities and revalued the debates on the floor of this House. I plead for Members to have vigorous debates in this Parliament.
(Parliament adopted the motion.)
(DE) Mr President, I am not noted for intervening to any great extent on points of order, but we hold this debate every Monday at five in the afternoon. I have started to wonder why we have another debate on matters of political importance on Thursday afternoons. Maybe this very question could be discussed again by the parliamentary powers that be, because we have this same discussion every time about whether some item, such as a summit that some people are holding somewhere or other, should or should not be added to the agenda. I would very much welcome a question of this nature being placed on one of the agendas of the House.
Mr Bosch, all of you, all Members of this House, are the 'powers that be'. As you will have seen, those who sometimes regard themselves as such are subsequently outvoted here in plenary. That is just the way of our democracy. Thank you for your comments.
Thursday:
Regarding the debates on cases of breaches of human rights, the EPP-ED Group has moved that the item entitled 'Uzbekistan' be replaced by an item entitled 'Pakistan'.
on behalf of the PPE-DE Group. - Mr President, I will speak on behalf of my Group. As you will realise, a few days ago there was the most monumental suicide bomb attack against the party with the returning Ms Benazir Bhutto, with over a hundred civilians killed. There has been the recent deportation by the Government of Pakistan of another returning civilian politician, Nawaz Sharif. All sorts of things have been happening in that very key strategic South Asian country which need to be urgently debated by this Parliament.
I am not aware of any recent changes in the situation in Uzbekistan, other than the fact that the Council is deliberating on whether or not to remove the travel bans on Uzbek leaders. That pales into insignificance compared to what is going on in Pakistan, so I would urge this House to support the need to debate the Pakistani situation on Thursday.
on behalf of the PSE Group. - (DE) Mr President, it is always so difficult to decide between the pros and cons. We were in favour of this motion, and we could subscribe to it if we had an undertaking from the EPP-ED Group and other groups that Uzbekistan really would be put on the agenda and discussed at the next opportunity. In other words, changing the agenda should not mean losing sight of Uzbekistan and the developments that are taking place there. Given such an undertaking, we could support the motion.
That is surely a splendid compromise.
on behalf of the Verts/ALE Group. - (DE) Mr President, there can be no doubt that Pakistan is a very important issue. It is too important, however, to deal with it as an item in Thursday afternoon's debate on breaches of human rights. Discussing Pakistan is clearly not just a matter of examining human-rights violations but a real opportunity to debate aspects of EU foreign policy in that entire region.
I believe we would do better to put Pakistan on our next agenda as a proper debate with the Council and the Commission, because that, in my view, is what we need most. The subject of Uzbekistan is of more immediate concern, because the Council intends to lift certain sanctions today. In the present situation, I believe we should adopt the position that what is happening in Uzbekistan is a human-rights issue which dictates that sanctions should not be lifted. That can be quickly decided on Thursday afternoon. Pakistan is a very difficult and crucial foreign-policy issue and should be placed on our next agenda.
(Parliament adopted the motion.)
(The order of business was thus adopted.)